Citation Nr: 0607409	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection a right knee disability, 
claimed as retropatellar pain syndrome.

2.	Entitlement to service connection for a thoracic spine 
disability.

3.	Entitlement to service connection for frostbite of the 
bilateral fingertips.

4.	Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability.

5.	Entitlement to an initial rating higher than 10 percent 
for a low back disability.

6.	Entitlement to an initial compensable rating for a left 
knee disability.

7.	Entitlement to an initial compensable rating for a right 
shoulder disability, status-post rotator cuff injury.
8.	Entitlement to an initial compensable rating for a left 
shoulder disability,   status-post rotator cuff injury.

9.	Entitlement to an initial compensable rating for a skin 
condition, diagnosed as tinea pedis and onychomycosis.  

10.	Entitlement to an initial compensable rating for post 
traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
April 2003.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In this decision, the RO granted service 
connection for a cervical spine disability, and a low back 
disability, and assigned an initial 10 percent rating for 
each of these conditions, effective from May 1, 2003.  The RO 
also granted service connection for a left knee disability, a 
bilateral shoulder disability, a skin condition (consisting 
of tinea pedis and onychomycosis), and post traumatic 
headaches, and then for each of the above assigned an initial 
noncompensable rating, effective from May 1, 2003.  
Additional conditions that were considered at that time, but 
for which service connection was denied, were a right knee 
disability (claimed as retropatellar pain syndrome), a 
thoracic spine disability, and frostbite of the bilateral 
fingertips.

The veteran has appealed the denial of the claims for service 
connection, and also the initial evaluations assigned for 
each service-connected disability.  Regarding the claims for 
increase, since these involve the propriety of the initial 
disability ratings assigned, the Board will consider whether 
the veteran is entitled to a higher rating at any point (for 
each disability) based upon an increase in severity since the 
effective date of the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  

In his September 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO.  This type of hearing is often called 
a travel Board hearing.  However, in response to a    
February 2004 hearing clarification form, he withdrew his 
hearing request.  See 38 C.F.R. § 20.704(e) (2005).

The Board will decide the veteran's claims for service 
connection for frostbite of the bilateral fingertips, and for 
an initial compensable rating for a bilateral shoulder 
disability.  The remaining claims, however, for service 
connection for a right knee disability and a thoracic spine 
disability, and for a higher initial rating for various 
conditions already deemed service-connected -- of the 
cervical spine and lower back, and a left knee disability, as 
well as a skin condition and post traumatic headaches --must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
VA will notify him if further action is required on his part 
concerning the latter claims.






FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims for service connection for frostbite of the bilateral 
fingertips, and for an initial compensable rating for right 
and left shoulder disabilities.  Moreover, all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.  

2.	The record does not include evidence of any current 
condition that has been deemed a residual of a prior cold 
weather injury of the hands and fingers.  While in July 2003, 
a VA physician diagnosed a history of multiple small injuries 
to the bilateral hands (with mild degenerative arthrosis in 
the joints of the fingers), there is no medical evidence 
which establishes that a cold injury occurred during service, 
or otherwise suggesting that this was the cause of the recent 
diagnosed condition.  

3.	The veteran's right arm is his major upper extremity.

4.	On VA orthopedic examination in January 2003, the veteran 
was capable of range of motion in both upper extremities that 
was nearly complete, with mild shoulder impingement, but no 
objective indication of significant pain on motion; this 
constituted range of motion well in excess of that needed to 
establish a compensable rating for either the right or left 
shoulder disability, which consists of limitation of arm 
motion to shoulder level.     


CONCLUSIONS OF LAW

1.	The veteran's frostbite of the bilateral fingertips was 
not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002);       
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).


2.	The criteria are not met for an initial compensable rating 
for a right shoulder disability, status-post rotator cuff 
injury.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5201 (2005).

3.	The criteria are not met for an initial compensable rating 
for a left shoulder disability, status-post rotator cuff 
injury.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The records reflects that the RO has issued to the veteran a 
November 2003 letter that sufficiently informed him as to the 
procedures under the VCAA by which evidence would be obtained 
in support of his claims.  This correspondence placed the 
veteran on notice as to the information and evidence not yet 
of record that was needed to substantiate the claims.  
Furthermore, it notified him as to the information and 
evidence that VA would seek to provide (including relevant 
records from any Federal agency, service records, and private 
treatment records the veteran himself had identified), as 
well as that which he was expected to provide himself.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Those additional relevant notice documents which the veteran 
has received in this instance, include the July 2003 
statement of the case (SOC), which further explained what 
additional evidence not yet of record was needed to 
substantiate the veteran's claims, and provided citation to 
the legal provisions governing both claims for service 
connection and for the evaluation of musculoskeletal 
disabilities involving the upper extremities.  That document 
also included citation to 38 C.F.R.        § 3.159 -- the 
regulation that sets forth the procedures by which VA will 
assist a veteran in the development of a claim for 
compensation benefits.  Also, in a previous June 2003 letter 
issued to the veteran, the RO had addressed the provisions of 
the VCAA as they pertained to a distinct claim for service 
connection for bilateral arthritis of the hands, and while 
this claim is substantively different from the frostbite 
claim, the June 2003 correspondence provided notice 
information that would generally be helpful to the 
development of the frostbite claim as well.  An August 2003 
VCAA letter that addressed a claim for a bilateral foot 
condition, due to claimed cold weather exposure, similarly 
provided information relevant to the current claim for 
frostbite residuals.   

The claims file also includes a copy of an October 2002 
memorandum stating that the veteran had been verbally 
informed of the recent enactment of the VCAA, and how that 
law applied to his current and future claims, and that he was 
informed of the procedures for submitting additional medical 
evidence for consideration.  

Based upon the above documents, the first three notice 
requirements set forth in    38 C.F.R. § 3.159(b)(1) and 
Pelegrini II have clearly been fulfilled.  However, the 
November 2003 letter did not include the specific language of 
the fourth and final "element" of VCAA notice mentioned 
above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the November 2003 notice letter did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  That correspondence requested 
that the veteran provide the RO with any additional 
information or evidence in support of his claims.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant. The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

Also, in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the instant case, the November 2003 VCAA notice letter was 
issued to the veteran subsequent to the April 2003 rating 
decision that represented the initial adjudication of the 
claims being decided herein.  This was not in accordance with 
the sequence of events outlined in Pelegrini II with regard 
to what will constitute timely notice.  See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  However, the timing of 
the notice does not appear to have had any detrimental effect 
upon the development of the veteran's claims.  Following the 
issuance of the above-referenced VCAA letter, the veteran had 
ample opportunity to respond with supporting evidence and/or 
argument prior to the July 1, 2004 certification of his 
appeal to the Board.  He has not submitted any statements or 
additional evidence in support of his claims.  Bear in mind 
also that the veteran was verbally informed of the pertinent 
provisions of the VCAA in October 2002 (prior to the issuance 
of the April 2003 rating decision on appeal), and that he 
then provided the RO with copies of treatment records from a 
private medical provider.  Thus, he has received at least 
some essential information concerning the applicability of 
the VCAA to his claims at a preliminary stage in the 
adjudication of the claims.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).
Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), and has also arranged for him 
to undergo numerous VA examinations in connection with the 
claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted treatment records 
from a private chiropractor, dated from May to September 
1999, and various personal statements.  He also originally 
requested a travel Board hearing (by way  of his VA Form 9), 
but in February 2004 he withdrew his hearing request. 
38 C.F.R. §§ 20.700(a); 20.704(e).  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

In the present case, the veteran's SMRs do not include any 
report of treatment for the effects of cold weather exposure, 
or for any injuries otherwise sustained to the hands or 
fingers.  In connection with his November 2002 medical 
examination for purposes of separation, the veteran provided 
a self-reported history as to those conditions which had 
developed in service, and this included frostbite in the 
hands and feet.   

On VA general medical examination in January 2003, the 
examiner noted with respect to the veteran's medical history 
that he had a "questionable history of frostnip of the 
bilateral hands," which the veteran attributed to his guard 
duty in 1983 in service while stationed in Germany.  The 
veteran reported that he was not seen or evaluated in service 
for this condition.  He denied having at present any 
blistering, cracking or discoloration of the hands.  He 
stated that he had only been evaluated by his primary care 
physician for this condition approximately two weeks ago.  
The veteran also reported that he had been informed that 
since there was no scarring, there was nothing that could be 
done.  He complained of increased cold sensitivity in all of 
his fingertips, and that his fingers had a tendency to become 
yellow and "tingling" if he was out in the cold for more 
than 10 minutes.  

A physical examination revealed that the veteran's hands were 
unremarkable without any evidence of prior injury.  His 
sensation in his hands was intact.  The examiner provided a 
clinical assessment, in part, of a history of cold injury to 
the bilateral hands with complaints of increased cold 
sensitivity and tingling sensations, and he further noted 
that there was no evidence of prior injury on examination.

The veteran underwent an examination of the hands, thumb and 
fingers in July 2003.  He reported that he was on a boxing 
team in service and also sustained multiple injuries to his 
hands, including dislocations to the fingers.  He had never 
had a fracture.  His main complaint now was that in his right 
hand there was some difficulty with interphalangeal joint 
range of motion.  He had no problems with strength or 
fatigability.  He stated that he had some swelling of his 
fingers which caused his rings to cut off his circulation.  
Physical examination of the right hand showed mild bony 
changes of the radial and ulnar aspects of the thumb 
interphalangeal joint without tenderness to palpation, and 
mild changes to the proximal interphalangeal and distal 
interphalangeal joints.  Range of motion of his lesser 
fingers was tip to palm.  No irregularities or deformities 
were noted.  He did have mild ulnar deviation of the index 
finger at the metacarpophalangeal joint with some tenderness 
over the radial collateral ligament.  Examination of the left 
hand revealed bony changes noted at the interphalangeal joint 
without tenderness to palpation.  Again, he had tip to palm 
range of motion, and flexion of all his fingers. The clinical 
assessment was multiple small injuries to the bilateral 
hands, with some mild degenerative arthrosis of the 
interphalangeal joints and metacarpophalangeal joints of both 
hands, right greater than left. 

On consideration of the medical findings referenced above, 
service connection for frostbite of the bilateral fingertips 
is not warranted.  A preliminary requirement for any valid 
claim for service connection consists of current evidence of 
the claimed disability, and in this case such evidence has 
not clearly been presented.  In particular, there is no 
evidence of any condition that has specifically been 
attributed to, or which a medical professional has suggested 
is the result of, a cold weather injury.  The January 2003 VA 
examiner, the only physician who has specifically evaluated 
the veteran for the claimed residuals of frostbite, observed 
that his hands were unremarkable and without evidence of 
prior injury, and that sensation in his hands was intact.  So 
there is no record of any disability of the hands that has 
been considered to have developed as the result of the 
alleged frostbite injury.            

Under VA case law, service connection may be granted only 
where a veteran has a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  

The record does include some evidence of a condition 
affecting the hands and the joints of the fingers, the 
diagnosis of the July 2003 orthopedic examiner of multiple 
small injuries to the bilateral hands, with mild degenerative 
arthrosis of the interphalangeal joints and 
metacarpophalangeal joints -- although there was no reference 
to a history of cold injury during this examination.  Here, 
notwithstanding the findings of the January 2003 VA examiner 
on the presence of a current disability, the Board will 
assume for the sake of argument and due consideration of the 
merits of the veteran's claim that the July 2003 diagnosis 
represents a manifestation of an earlier cold weather injury.  
For the purpose of further consideration of the veteran's 
claimed residuals of frostbite, it should be noted that since 
service connection has already been granted for degenerative 
arthrosis of the bilateral hands (by way of a July 2003 RO 
rating decision) there would need to be some additional 
component of a disability involving the hands shown to be 
related to cold injury (other than degenerative arthrosis), 
to support an award of service connection.  

Following the above consideration of whether the veteran 
experiences the current disability claimed, the next issue 
that must be resolved is that of medical nexus.  However, in 
this instance there is no competent evidence of an 
etiological relationship between any recent condition of the 
hands and fingers, and the claimed cold weather injury in 
service.  On this subject, the veteran's SMRs are absent for 
documentation of complaints or treatment for a cold injury at 
or around the time he alleges that this occurred, in 1983.  
His separation examination report in 2002 includes reference 
to his own self-reported history of frostbite, however, there 
is no concurrent finding from the physician conducting this 
examination of a prior cold weather injury.  While a claimant 
is generally competent to allege the occurrence of events in 
service, the incident of an injury due to cold weather 
exposure is a matter for which a physician's statement would 
be most helpful as probative evidence of such an event.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The post-service medical evidence also does not assist in 
establishing the occurrence of a cold injury.  The January 
2003 examiner has indicated in his overall assessment a 
history of cold injury of the bilateral hands, however, this 
finding apparently represents the veteran's self-reported 
history of this injury entirely, and not an objective medical 
determination.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("Evidence that is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' ...[and] a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.").  In this regard, in his preceding 
discussion of the veteran's medical history, the examiner 
observed that the occurrence of a frostbite injury was 
"questionable" based on consideration of the relevant 
medical history as a whole, including the absence of general 
symptoms of such an injury during service.  The physician 
also noted in conjunction with his clinical assessment that 
on a recent physical examination, there was no manifestation 
of a prior cold injury.   

The foregoing opinion (the only such determination on the 
occurrence of the claimed disability in service, or to 
otherwise address the issue of nexus) in effect provides that 
there is no objective medical basis to establish the 
occurrence of a cold injury in service.  The record also does 
not include any opinion of record (including those findings 
provided in the January 2003 examination report), suggesting 
that the veteran has any current disability that may be due 
to a previous cold injury.  In sum, there is no competent 
evidence in support of a relationship between any present 
disorder involving the hands and fingers, and the claimed 
cold weather injury service.  

Additionally, regarding the medical issues that are 
determinative in the claim presently under consideration, 
given that the veteran is a layman, he is not competent to 
offer a diagnosis of a current disability, or a probative 
opinion etiologically linking a current disability to a 
claimed in-service cold injury.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494.  

Since there is no competent evidence in support of the 
veteran's claim for service connection for frostbite of the 
bilateral fingertips, the claim must be denied.  Under these 
circumstances, the benefit-of-the-doubt doctrine is not 
applicable.                 38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Under VA's rating schedule, in every instance where the 
schedule does not provide a zero percent (noncompensable) 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

In this instance, the veteran's service-connected right and 
left shoulder disabilities (both considered status-post a 
rotator cuff injury), have each been evaluated as 
noncompensable under the provisions of Diagnostic Code (DC) 
5201, for limitation of motion of the arm, since the May 1, 
2003 effective date of the grant of service connection. 

Under DC 5201, limitation of motion of an arm, for 
involvement of a major extremity, at shoulder level warrants 
a 20 percent rating.  Limitation of motion from midway 
between the side and shoulder level warrants a 30 percent 
rating.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent rating.  Also, pursuant to that 
diagnostic code, limitation of motion of an arm, for a minor 
extremity, at shoulder level or to midway between the side 
and shoulder level corresponds to a 20 percent rating.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent rating.  See 38 C.F.R. § 4.71a.  

(In this case, the report of a January 2003 general medical 
examination reflects that the veteran's major extremity is on 
the right side.) 

Normal range of motion for the shoulder is 0 degrees of 
extension to 180 degrees of forward flexion, abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Note also that under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved -- in this case, 
under DC 5201.  When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted nonetheless for each major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added, under this diagnostic code.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is assigned where the above is present, but with 
occasional incapacitating exacerbations.

The pertinent evidence of record concerning the veteran's 
bilateral shoulder condition, consists of the report of a 
January 2003 VA orthopedic examination.  On examination, the 
veteran reported, amongst other claimed musculoskeletal 
conditions, having a history of bilateral rotator cuff 
injuries, with his right side being more symptomatic than the 
left.  He stated that he had undergone physical therapy for 
this condition.  He also reported that he had just a little 
bit of difficulty with overhead activities, however, he 
stated that this problem was improving.  A physical 
examination revealed that range of motion in the right 
shoulder was forward flexion from 0 to 170 degrees, elevation 
from 0 to 175 degrees, internal rotation from 0 to 90 
degrees, external rotation from 0 to 60 degrees, and 
extension from 0 to 90 degrees.  The veteran had a mildly 
positive Hawkins' test.  Neer's test was negative.  The 
supraspinatus test was mildly positive.  Cross arm reduction 
test was negative.  With respect to the left shoulder, the 
veteran demonstrated range of motion of forward flexion from 
0 to 175 degrees, elevation from 0 to 175 degrees, internal 
rotation from 0 to 90 degrees, external rotation from 0 to 60 
degrees, and extension from 0 to 90 degrees.  Hawkins' and 
Neer's tests were negative.  The veteran had a mildly 
positive supraspinatus isolation test.  Cross arm reduction 
test was negative.  An x-ray of the left shoulder reflected 
that the humeral head contour was unremarkable, and 
subacromial space was within normal limits.    

The examiner indicated as part of his overall assessment, 
that the veteran had a history of bilateral rotator cuff 
injuries.  He further observed that the veteran did have some 
mild clinical signs of impingement, however, he had good 
range of motion.  It was recommended that he continue 
physical therapy.  

Based upon review of these clinical findings, with 
consideration of the provisions of the applicable rating 
criteria, an initial compensable rating for either the 
veteran's right or left service-connected shoulder 
disabilities is not warranted.  As explained previously, a 
minimum compensable rating at the level of 20-percent is 
assignable for limitation of motion of the arm to shoulder 
level where there is involvement of a major extremity (in 
this case, the right arm); or for motion limited to at least 
shoulder level, or to midway between the side and shoulder 
level, for involvement of a minor extremity.  See 38 C.F.R. § 
4.71a, DC 5201.  However, range of motion findings for both 
upper extremities have been in excess of that which would 
show movement to no more than shoulder-level.  The veteran 
has demonstrated in his right shoulder almost complete 
flexion of 0 to 170 degrees -- only 10 degrees short of full 
arm extension, from 0 to 180.  See 38 C.F.R. § 4.71, Plate I.  
The examiner further noted elevation from 0 to 175, which 
appears to describe shoulder abduction from the examination 
report, and is near the full range of abduction.  Internal 
rotation was at the full range, from 0 to degrees.  External 
rotation was 0 to 60 degrees, and while this was reported as 
less than the full range for external rotation (normal range 
being 0 to 90 degrees), motion in this direction measures the 
amount of additional upward rotation possible from a 
stationary position at the shoulder level.  So it is in 
excess of the degree of limitation upon motion that would be 
consistent with a compensable rating.  Also, the 
corresponding range of motion findings for the veteran's left 
shoulder are substantially similar to those already noted, 
with the only finding that varied having been that forward 
flexion was shown to be from 0 to 175 degrees.  These 
findings do not support a compensable evaluation for limited 
motion of the left shoulder.    

In addition to the objective information regarding the extent 
of limited motion, the potential result of functional loss 
due to pain, weakness, fatigability and other factors has 
been considered with reference to the veteran's claim, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), and 38 C.F.R. §§ 4.40, 4.45. As indicated above, the 
report of the January 2003 examination shows few complaints 
or findings regarding pain on motion or other dysfunction in 
either of the shoulder regions.  The veteran reported some 
degree of difficulty with overhead activities, and it was 
noted this problem was improving.  During range of motion 
testing, the veteran had a mildly positive supraspinatus 
isolation test in both shoulders, and a mildly positive 
Hawkins test in the right shoulder -- there was nothing to 
suggest that these results (characterized as mild) 
contributed to any further limited motion of the shoulders.  
And in his overall assessment of the veteran's condition, the 
examiner noted some mild clinical signs of impingement, but 
with still a good range of motion.  Furthermore, even 
assuming that due to the impingement observed, the veteran 
has had some additional loss of motion (i.e., from pain and 
other causes) than that already noted, given that the 
existing findings are not even near what would require a 
compensable rating -- for arm motion in either extremity to 
be limited to shoulder level -- and instead represent almost 
full range of motion, there is no basis for attempting to 
obtain further examination results that would provide a more 
precise representation of the extent of functional loss, 
provided that this were shown.  Thus, the current evidence of 
record provides a sufficient basis upon which to evaluate the 
veteran's claims.            

There is also no other applicable diagnostic code under which 
an initial compensable evaluation for either service-
connected shoulder disability would be available.  The 
veteran has not been shown to experience impairment of the 
humerus, evaluated under DC 5202, or impairment of the 
clavicle or scapula (with malunion or disunion), under DC 
5203.  There is also no diagnosis of record of arthritis in 
either shoulder, which, provided the veteran's met the 
additional requirement of demonstrable limitation of motion 
in either shoulder (to a noncompensable degree), would 
support a compensable rating under DC 5003.  Moreover, there 
is no indication of any disability involving, or comparable 
to, ankylosis, evaluated under DC 5200.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992), (both indicating that ankylosis is complete 
immobility of the joint (here, in the shoulder) in a fixed 
position, either favorable or unfavorable).     

Finally, the potential application of the various other 
provisions of Title 38 of       the Code of Federal 
Regulations have also been considered, including                          
38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extraschedular evaluation.   However, there 
is no evidence in this case that since the effective date of 
the grant of service connection, the veteran's service-
connected shoulder disabilities have caused him marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular ratings.  His 
bilateral shoulder condition also has not been shown to 
necessitate frequent periods of hospitalization, or to have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the above, the veteran's claims for an initial 
compensable rating for right and left shoulder disabilities 
(each status-post a rotator cuff injury), must be denied.  
The Board has further determined that a staged rating may not 
be assigned under Fenderson for either service-connected 
shoulder disability, since there is no evidence of a 
substantial increase in severity of the objective symptoms 
shown, since the effective date of the grant of service 
connection.  The preponderance of the competent evidence 
weighs against each of the claims on appeal, so the benefit 
of the doubt doctrine does not apply.  38 C.F.R. § 4.3; 
see also Alemany v. Brown,  9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

The claim for service connection for a frostbite of the 
bilateral fingertips is denied.

An initial compensable rating for a right shoulder 
disability, status-post rotator cuff injury, is denied.  

An initial compensable rating for a left shoulder disability, 
status-post rotator cuff injury, is denied.  


REMAND

Further RO action is needed for evidentiary development of 
the claims remaining on appeal, before a decision may be 
rendered on each of these matters.  The claims requiring 
additional development include those for service connection 
for a right knee disability and a thoracic spine disability, 
as well as the veteran's claims for higher initial ratings 
that pertain to service-connected disabilities of the 
cervical spine, lumbar spine, and left knee, as well as a 
skin condition and migraine headaches.

With regard to the matter of a claimed right knee disability, 
the veteran's SMRs are inclusive of ongoing reports of right 
knee pain and discomfort throughout the most recent 10 years 
in which he served, including outpatient records dated in 
December 1993 and March 1996, and a January 1999 report of an 
automobile accident which reflects that both knees had been 
injured at that time.  The veteran reported having 
experienced knee problems in conjunction with his November 
2002 separation examination.  He then underwent VA orthopedic 
examination in January 2003, shortly following discharge from 
service, with the resulting clinical assessment of anterior 
left knee pain with mild mechanical symptoms.  In accordance 
with these findings, service connection was awarded for a 
left knee disability (claimed as retropatellar pain syndrome) 
pursuant to an April 2003 rating decision.  Notably, there 
was no finding expressed by the examining physician in 
January 2003 as to whether the veteran had an identifiable 
disability involving the right knee.  Thus,    a VA 
examination is needed to determine whether the veteran has a 
right knee disability, and whether any such condition is 
related to service, with specific consideration of the 
relevant service records in providing this opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

With reference to the claim for a thoracic spine disability 
on the basis of the evidence thus far obtained, further 
examination would assist in the development of this matter as 
well.  The veteran at present is already in receipt of 
service-connected compensation benefits for both cervical 
spine and lumbar spine disabilities.  On review of his SMRs, 
there is a June 1987 notation of a physician's assessment of 
mechanical back pain, involving lumbar and/or thoracic 
scoliosis, and suspect facet syndrome.  The veteran also 
reported at the time of his separation having lower and mid-
back pain, in addition to pain in the cervical region.  Thus 
far, there has not been any medical opinion as to whether the 
veteran has a distinct thoracic spine disability.  The 
question of whether he presently experiences this claimed 
condition is significant for compensation purposes because, 
at least under the rating criteria for musculoskeletal 
disabilities of the spine effective prior to September 2003 
(the enactment of which is discussed in greater detail 
below), a separate diagnostic code, at 38 C.F.R. § 4.71a, DC 
5291, provided for evaluation of limited motion of the dorsal 
spine, in addition to restricted motion involving the 
cervical or lumbar spine (evaluated respectively under DCs 
5290 and 5292).  Given the date of filing of the claim for a 
thoracic spine disability prior to 2003, if this condition 
were deemed service-connected, DC 5291 could support a 
compensable rating during the period under consideration.  
Accordingly, examination and opinion is necessary to address 
the current status and likely etiology of the claimed 
thoracic spine disability.  The requested examination 
findings and medical conclusion as to this condition -- and 
also on the various orthopedic disabilities discussed below 
for which a higher rating is sought -- should be provided by 
the same orthopedic specialist evaluating the veteran for the 
claimed right knee disorder.     

Concerning the veteran's claims for increase that are 
presently on appeal, the claims involving disabilities of the 
cervical spine and lumbar spine require consideration on the 
merits in view of recent revisions in the applicable rating 
criteria for these conditions.  Effective September 26, 2003, 
VA revised the section of the rating schedule that addresses 
musculoskeletal disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations at any point prior to the established effective 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 
U.S.C.A. § 5110(g);            38 C.F.R. § 3.114; VAOPGCPREC 
3-2000 (Apr. 10, 2000) (revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date).  Hence, for the time period prior to 
September 26, 2003, VA adjudicators cannot apply the revised 
regulations, only the former criteria.  Subsequent to 
September 26, 2003, both former and revised versions may be 
applied.

The record reflects that the veteran has not yet received 
notice of the newly revised criteria for disabilities of the 
spine, applicable to both the cervical and lumbar spine 
disabilities, inasmuch as the most recent notice document 
issued as to these claims, the July 2003 SOC, only included 
citation to and explanation of the provisions of the former 
rating criteria.  Accordingly, the veteran's claims for 
increase involving disorders of the spine must be remanded in 
order to provide him with notice of the revised criteria, as 
well as the opportunity to present all relevant evidence and 
information in support of the claims.  See Bernard v. Brown, 
4 Vet. App. 384,      394 (1993).

As an additional development action prior to adjudication on 
the merits of the claims pertaining to spinal disorders, the 
veteran should undergo further examination that incorporates 
discussion of functional loss due to pain, fatigability and 
other factors in determining the extent of limitation of 
motion shown.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  The report of a January 
2003 examination indicates that the veteran demonstrated in 
the cervical spine flexion from 0 to 55 degrees, extension 
from 0 to 5 degrees, and rotation from 0 to 80 degrees 
bilaterally.  Also, the lumbosacral spine was capable of 
flexion from 0 to 65 degrees, extension from 0 to 10 degrees, 
and rotation from  0 to 60 degrees bilaterally.  However, 
notwithstanding the veteran's complaints of pain on motion in 
the areas of the spine under evaluation, the examiner did not 
observe whether there was any further loss of motion due 
solely to functional loss.  Consequently, the veteran should 
undergo examination in accordance with the DeLuca requirement 
for range of motion findings that are inclusive of factors 
related to functional capacity. 

Similarly, another examination with consideration of 
demonstrable functional loss is necessary with respect to the 
veteran's service-connected left knee disability.  During the 
January 2003 examination, he demonstrated range of motion 
from          0 to 140 degrees, which represented full range 
of motion of the knee.  See 38 C.F.R. § 4.71, Plate I.  In 
addition to the objective measurement provided as to range of 
motion, the veteran also showed tenderness on palpation in 
the medial joint line, and generally, anterior left knee pain 
with mild mechanical symptoms.  He complained of swelling and 
a popping sensation in the knee at times.  In light of this 
information as to pain and other symptoms of the veteran's 
left disorder, further examination is warranted to determine 
the extent of any additional limitation on motion from 
functional loss.  Such examination as it pertains to the left 
knee disorder, and for that matter, the disorders of the 
spine already referenced above, would also provide more 
contemporaneous medical findings.  See Caffrey v. Brown,     
6 Vet. App. 377, 381 (1994).

Also, in reference to the claims on appeal for initial 
compensable ratings for a skin condition, and for post-
traumatic headaches, both of these matters require further 
examination to obtain medical findings that are sufficiently 
responsive to the rating criteria for evaluation of these 
conditions.  In this regard, the veteran underwent a January 
2003 VA general medical examination that addressed his 
continued treatment for a dermatological condition that was 
diagnosed as tinea pedis and onychomycosis.  However, the 
examination report did not present sufficient information for 
consideration of this service-connected condition according 
to the rating criteria under which it has been evaluated 
since the initial grant of service connection, pursuant to 38 
C.F.R. § 4.118, DC 7813, for dermatophytosis.  Additionally, 
while the veteran underwent a January 2003 neurological 
examination specific to his post-traumatic headache 
condition, these examination findings were not rendered in 
adequate detail to permit accurate evaluation under 38 C.F.R.          
§ 4.124a, DC 8100, for migraine headaches, to include the 
severity and frequency of any prostrating attacks.  The 
requested examination findings again would also help provide 
more recent information as to the disabilities under 
consideration.                                  See Caffrey, 
6 Vet. App. at 381.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Contact the veteran and request that 
he identify any additional sources of 
treatment records from private or other 
medical providers, including the names, 
addresses and approximate dates of 
treatment for all medical providers he 
mentions.  Request that the veteran 
provide authorization to obtain records 
from any private treatment provider 
that he has identified.  Then obtain 
all available medical records from 
those treatment providers for which the 
required information and authorization 
has been provided.

2.	Schedule the veteran for a VA medical 
examination by an orthopedist -- for 
the right knee and thoracic spine 
disabilities for which service 
connection is sought, and the claims 
for increase involving other orthopedic 
conditions, and for dermatological and 
neurological examinations to assess the 
severity of his skin condition and 
post-traumatic headaches, respectively. 

With respect to the orthopedic 
examiner, this physician should examine 
the veteran to determine whether he 
currently has a claimed right knee 
disability.  The examiner should also 
determine whether the veteran has a 
thoracic spine disability that 
represents a distinct condition from 
his cervical spine and lumbar spine 
disorders (for which service connection 
is already in effect).  If one or both 
conditions are present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not   
(i.e., 50 percent or greater 
probability) that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service.

Additionally, with respect to the 
veteran's claims for increase for his 
left knee, cervical spine and lumbar 
spine disabilities, all necessary 
testing should be done, to include 
specifically range of motion studies 
(measured in degrees, with normal range 
of motion specified).  The examiner 
must also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
This includes instances when these 
symptoms "flare-up" or when the 
affected areas (as indicated above, the 
left knee, cervical spine and lumbar 
spine) are used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

In addressing the extent of any 
impairment of the left knee, the 
orthopedic examiner should also clarify 
whether the veteran has any instability 
of the left knee and, if he does, the 
severity of it (e.g., slight, moderate 
or severe), or episodes of locking.  

With respect to the dermatological 
examiner, all clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary by the 
examiner should be performed.  In order 
to ensure the findings are pertinent to 
the applicable rating criteria, the 
examiner should also be provided a copy 
of the applicable rating criteria for 
evaluating dermatophytosis, found at 38 
C.F.R. § 4.118, Diagnostic Code 7813.  

Also, with respect to the neurological 
examiner, all clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary by the 
examiner should be performed.  To 
ensure the findings are pertinent to 
the applicable rating criteria, the 
examiner should be provided a copy of 
the applicable rating criteria for the 
evaluation of migraine headaches, at    
38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

In order to facilitate making these 
important determinations, the claims 
folder and a copy of this remand must 
be made available for each examiner's 
review of the veteran's pertinent 
medical history.  It is imperative that 
the questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

3.	Review the claims file.  If any 
development is incomplete, including if 
the examination reports do not contain 
sufficient information to respond to 
the questions posed, take corrective 
action before readjudication.  38 
C.F.R. § 4.2 (2005); Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Then readjudicate the claims for 
service connection for a right knee 
disability (claimed as retropatellar 
pain syndrome) and for a thoracic spine 
disability, as well as the claims for 
an initial rating higher than 10 
percent for a cervical spine disability 
and for a low back disability, and an 
initial compensable rating for a left 
knee disability, a skin condition 
(diagnosed as tinea pedis and 
onychomycosis) and post traumatic 
headaches.  With regard to each of the 
veteran's claims for a higher rating 
for service-connected disabilities, the 
RO must indicate its consideration as 
to whether the initial ratings should 
be "staged."  See Fenderson, 12 Vet. 
App. at 125-26.  Also, as for the 
claims for a higher initial rating for 
disabilities of the cervical spine and 
lumbar spine, provide the veteran with 
notice as to the revised criteria for 
rating disease and injuries affecting 
the spine set forth at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.  
If the claims are not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
these claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


